Citation Nr: 1423260	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for rheumatoid arthritis (previously claimed as osteoarthritis of the feet, ankles, hands, wrists, chest wall and shoulders to include hips).  

2.  Entitlement to an effective date earlier than October 31, 2008 for the grant of service connection for major depression with posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than October 31, 2008 for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009, July 2009, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the April 2009 rating decision the RO granted service connection for major depression with PTSD and assigned an effective date of October 31, 2008.  In the July 2009 rating decision, the RO granted TDIU and assigned an effective date of October 31, 2008.  In the November 2009 decision, the RO determined that the claim of entitlement to service connection denied entitlement to service connection for rheumatoid arthritis (previously claimed as osteoarthritis of the feet, ankles, hands, wrists, chest wall and shoulders to include hips) remained denied because the evidence submitted was not new and material.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to receipt of the Veteran's September 2009 notice of disagreement with the effective date assigned for grant of service connection for depression with PTSD and the effective date assigned for TDIU, the RO provided the Veteran and her representative with a Statement of the Case in February 2010.  In March 2010, the RO received three documents.  One was a letter from the Veteran's representative stating that attached was material addressing entitlement to effective dates early than those assigned for grant of service connection for depression with PTSD and for TDIU.  The attached VA Form 9 and a written statement referred only to rheumatoid arthritis, service connection for which had been denied in the November 2009 rating decision.  A sympathetic reading of these filings discloses that the March 2009 filings perfected an appeal to the Board of the effective date issues.  

In that VA form 9, the Veteran indicated that she did not want a Board hearing.  However, in May 2010, the RO received a document signed by the Veteran in which she requested a BVA hearing to be held by a BVA Board member visiting the Columbia RO (Travel Board Hearing).  In an August 2011 letter, the RO informed the Veteran that it had placed her on the list for a Travel Board hearing and would keep her on the list unless she told them otherwise.  That letter provided her with options to withdraw her hearing request or have a different type of Board hearing.  She did not respond to the letter

In November 2011, the RO provided the Veteran with a Statement of the Case with regard to her appeal of the November 2009 rating decision in which the RO denied service connection for rheumatoid arthritis.  In December 2011, the RO received her VA Form 9 in which she stated that he did not want a Board hearing.  In this regard, it is important to note that the Veterans' Court has routinely vacated Board decisions that have attempted to fully adjudicate cases based on this fact pattern.

There is no indication in the claims file that the Veteran was scheduled for the hearing she requested in May 2010 or that she withdrew her request.  The December 2011 VA Form 9 does not stand as a withdrawal of the request for a hearing as it was filed in regard to a different issue.  As such, a remand is necessary to afford the Veteran the opportunity for the hearing that she requested.  

Given the atypical situation just described, the Board will not now adjudicate the appeal of the arthritis service connection issue, but rather will remand that issue also to afford the Veteran the opportunity to provide testimony as to all issues listed on the title page of this document if she so desires.  

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for her requested Travel Board Hearing.  Notify the Veteran and her representative of the date, time, and place of the hearing.  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws her hearing request, return the claims file to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



